Citation Nr: 1233974	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-13 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the appellant is entitled to veterans benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The appellant has unverified service during a period of active duty for training (ACDUTRA) in the United States Army Reserve variously estimated as either May 1978 to January 1979, or from May 1979 to January 1980, or from May 1979 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2012, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  At the time of the hearing, the appellant presented additional evidence with a written waiver of initial RO consideration of this new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.1304(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

In April 2008, the Veteran filed claims of entitlement to service connection for asthma and for the residuals of a broken left shoulder.  The Board notes that the appellant has also submitted private medical records showing a diagnosis of a current respiratory disorder, including emphysema and chronic obstructive pulmonary disease (COPD).  

These claims thus far has been denied because VA has been unable to verify the appellant's ACDUTRA service.  When he filed these claims, the appellant indicated that he entered U.S. Army Reserve service in May 1978 and left in January 1979.  In an effort to verify his service during a period of ACDUTRA, the RO contacted the National Personnel Records Center (NPRC), which responded in February 2009 that it was unable to locate the records identified and had concluded that these records did not exist or were not located at NPRC.  

Subsequently, the Veteran submitted a copy of his Armed Forces identification card with photograph dated in June 1979 and valid until November 1979.  In September 2010, the RO again contacted the NPRC to verify the appellant's service and obtain his service treatment records.  In April 2011, NPRC responded as before, but did not indicate specifically which dates it had used when searching for the Veteran's missing service records.  

In March 2012, the Veteran appeared before the undersigned and testified that he entered the U.S. Army Reserve in May 1979, not May 1978, and left shortly thereafter for boot camp and basic training at Fort Jackson, South Carolina.  He stated that while there he broke his collarbone and was hospitalized on base for three days, after which he completed basic training.  He then undertook advanced individual training (AIT) at Fort Lee in Virginia.  The appellant testified that he believes he came home in August 1979 on emergency leave that was arranged through the Red Cross because his mother had brain surgery.  (See transcript at pp. 3-6).  For reasons not clear from his testimony or the record, this emergency leave appears to have been synonymous with discharge from the Army Reserve.  The appellant reported that he had been at Fort Lee for several weeks before he went home (see transcript at p. 7).  

At the time of his hearing, the appellant also submitted and discussed photographs found in a U.S. Army Training Center brochure apparently taken during boot camp at Fort Jackson which shows the appellant, or someone bearing a striking resemblance to the appellant, in Army uniform and undergoing training with other recruits.  In addition, the appellant submitted another copy of his Armed Forces identification card as well as a certificate of appreciation from the U.S. Army Reserve presented to the family of the appellant and dated in 1980.  The appellant also testified that he was not a member of the National Guard and that Hurricane Katrina had destroyed his remaining service documents, including his enlistment papers (see transcript at pp. 8, 13).  

The Board finds that an additional request for verification of service and an additional search for service treatment and personnel records pertaining to the appellant's service is necessary in this case.  To date, records have only been requested from the NPRC.  Other sources, including Department of the Army sources, have not been contacted.  The appellant suggested during his hearing that the Navy base that issued his monthly paycheck while in service could be contacted (see transcript at p. 13).  As the leave and earnings statements associated with the appellant's service in the Army Reserve may be of assistance in verifying his dates of ACDUTRA, these should be requested from the Defense Finance and Accounting Services (DFAS), or the applicable pay manager for the Army Reserve in the late 1970s.  

The Board notes that the RO has not issued any memorandum that further efforts to obtain the appellant's service records would be futile.  See 38 C.F.R. § 3.159(c)(2) ("VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; . . . VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.")

Thus, on remand the RO/AMC shall attempt to verify the appellant's period of ACDUTRA service using the dates provided by the appellant's Board hearing testimony and the documents discussed during that hearing.  For example, he testified that he entered the U.S. Army Reserve in May 1979, not May 1978 as previously reported.  He also testified that the Red Cross assisted him in his return home in August 1979 from Fort Lee.  However, the Board notes that the certificate of appreciation from the U.S. Army Reserve is dated in 1980 and that the Veteran testified that he received military paychecks "until 1980" (see transcript at p. 8).  

As the appellant originally reported, and NPRC originally sought to verify, the appellant's period of service from May 1978 to January 1979, on remand the RO/AMC shall attempt again to verify the appellant's period of service and to obtain his service treatment and personnel records while searching under the May 1979 to January 1980 and May 1979 to August 1979 time periods.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request service personnel and medical records pertaining to the appellant from the National Personnel Records Center, the service department, or any other appropriate repository of Army Reserve service members' records, using the estimated service dates that have arisen since his Board hearing, or from May 1979 to January 1980 and from May 1979 to August 1979.  All attempts to procure the records should be documented in the file.  If the RO/AMC cannot obtain the records, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard.  

2.  The RO/AMC also shall take appropriate action to obtain any records pertaining to the appellant concerning his Army Reserve leave and earnings statements.  These records may be obtainable from the Defense Finance and Accounting Service (DFAS) or the applicable pay manager for the Army Reserve during his estimated time of service.  All attempts to procure these records should be documented in the file.  If the RO/AMC cannot obtain any sufficiently identified records, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


